Napton, Judge,
delivered the opinion of the court.
The indictment in this case is deemed sufficient under the thirty-eighth section of chapter fifty of the act concerning crimes and punishments.
We are not satisfied, however, that the instructions presented the law in such a shape to the jury as to enable them to understand their duty. None of the instructions, which are given, made any exceptions in favor of justifiable assaults; and this omission may have been right enough and produced no harm, if, in truth, there was no evidence in the case which rendered it necessary to present such a hypothesis to the jury.
*421But the instruction in reference to the intent of the defendant was calculated to mislead. The intent of the defendant in making the assault was a question of fact for the jury. The law raises no presumption about it, and it was error for the court to tell the jury that “ the law presumes that every man intends the natural, necessary, and probable consequence of his acts.”
With the concurrence. of the other judges, the judgment is reversed, and cause remanded.